DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe (US 2016/0258885 A1; pub. Sep. 8, 2016) in view of Bai et al. (US 2021/0059625 A1; pub. Mar. 4, 2021).
Regarding claim 1, Rothe discloses: a method for scatter correction of an image of an object (para. [0041]), comprising: acquiring, by a radiation detector of an imaging system, data representing a plurality of scatter images of an object based upon detection of radiation that is transmitted through an imaging volume of the object (para. [0008]-[0011]); placing an aperture plate between the object and the radiation detector, the aperture plate comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector (para. [0008]-[0011]); acquiring, by the radiation detector, data representing a partial scatter-free image corresponding to each scatter image, wherein each partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present (para. [0008]-[0011]), and wherein the scatter image and its corresponding partial scatter-free image are acquired under approximately the same conditions except for the presence of the aperture plate (para. [0008]-[0011]); receiving, by an analyzer comprising one or more processors (fig.1 item 34), the plurality of scatter image data and corresponding partial-scatter free image data (para. [0008]-[0011]). 
Rothe is silent about:  receiving, by the analyzer, a trained scatter correction model; updating, by the analyzer, the trained scatter correction model based upon the received plurality of scatter image data and corresponding partial-scatter free image data, to yield an updated trained scatter correction model; correct, by the analyzer, at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output, by the analyzer, at least one corrected scatter image.
In a similar field of endeavor, Bai et al. disclose: receiving, by the analyzer, a trained scatter correction model (para. [0024], [0036], [0038]); updating (para. [0036]), by the analyzer, the trained scatter correction model based upon the received plurality of scatter image data and corresponding partial-scatter free image data (para. [0038]-[0039]), to yield an updated trained scatter correction model; correct (para. [0024], [0036], [0038]), by the analyzer, at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output, by the analyzer, at least one corrected scatter image (para. [0024], [0036], [0038]) motivated by the benefits for effective scatter correction (Bai et al. para. [0018]).
In light of the benefits for effective scatter correction as taught by Bai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rothe with the teachings Bai et al.
Regarding claim 2, Bai et al. disclose: the trained scatter correction model is a trained neural network model (para. [0019]) motivated by the benefits for effective scatter correction (Bai et al. para. [0018]).
Regarding claim 6, Rothe and Bai et al. disclose: an imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; and an analyzer including one or more processors and configured to: receive data representing a plurality of scatter images of an object based upon detection of radiation by the radiation source that is transmitted through an imaging volume of the object; receive data representing a partial scatter-free image corresponding to each scatter image, wherein each partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present, and wherein the scatter image and its corresponding partial scatter-free image are acquired under approximately the same conditions except for the presence of the aperture plate; receive a trained scatter correction model; update the trained scatter correction model based upon the received plurality of scatter image data and corresponding partial-scatter free image data, to yield an updated trained scatter correction model; correct at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output at least one corrected scatter image (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 7, Bai et al. disclose: the trained scatter correction model is a trained neural network model (para. [0019]) motivated by the benefits for effective scatter correction (Bai et al. para. [0018]).
Regarding claim 11, Rothe and Bai et al. disclose: a method for scatter correction of an image of an object, comprising: acquiring, by a radiation detector of an imaging system, data representing a plurality of scatter images of an object based upon detection of radiation that is transmitted through an imaging volume of the object; placing an aperture plate between the object and the radiation detector, the aperture plate comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; acquiring, by the radiation detector, data representing a single partial scatter-free image, wherein the single partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present; receiving, by an analyzer comprising one or more processors, the plurality of scatter image data and the single partial-scatter free image data; receiving, by the analyzer, a trained scatter correction model; updating, by the analyzer, the trained scatter correction model based upon the received plurality of scatter image data and the single partial-scatter free image data, to yield an updated trained scatter correction model; correct, by the analyzer, at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output, by the analyzer, at least one corrected scatter image (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 12, Bai et al. disclose: the trained scatter correction model is a trained neural network model (para. [0019]) motivated by the benefits for effective scatter correction (Bai et al. para. [0018]).
Regarding claim 16, Rothe and Bai et al. disclose: imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; and an analyzer including one or more processors and configured to: receive data representing a plurality of scatter images of an object based upon detection of radiation by the radiation source that is transmitted through an imaging volume of the object; receive data representing a single partial scatter-free image, wherein the single partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present; receive a trained scatter correction model; update the trained scatter correction model based upon the received plurality of scatter image data and the single partial-scatter free image data, to yield an updated trained scatter correction model; correct at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output at least one corrected scatter image (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 17, Bai et al. disclose: the trained scatter correction model is a trained neural network model (para. [0019]) motivated by the benefits for effective scatter correction (Bai et al. para. [0018]).

Claims 4, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe (US 2016/0258885 A1; pub. Sep. 8, 2016) in view of Bai et al. (US 2021/0059625 A1; pub. Mar. 4, 2021) and further in view of John et al “Neural network scatter correction technique for digital radiography”, SPIE, Medical Imaging, 1990, pg. 462-471.
Regarding claim 4, the combined references are silent about: the trained scatter correction model comprises a previously determined deconvolution point spread function (PSF) estimate.
In a similar field of endeavor, John et al. disclose: the trained scatter correction model comprises a previously determined deconvolution point spread function (PSF) estimate (pg.462 Abstract, pg.463 3.) motivated by the benefits for accurate scatter correction (John et al. pg.462 Abstract).
In light of the benefits for accurate scatter correction as taught by John et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rothe and Bai et al. with the teachings John et al.
Regarding claim 9, the trained scatter correction model comprises a previously determined deconvolution point spread function (PSF) estimate (the claim is rejected on the same basis as claim 6).
Regarding claim 14, the trained scatter correction model comprises a previously determined deconvolution point spread function (PSF) estimate (the claim is rejected on the same basis as claim 6).
Regarding claim 19, the trained scatter correction model comprises a previously determined deconvolution point spread function (PSF) estimate (the claim is rejected on the same basis as claim 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 11, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/492,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1, 6, 11, 16 of the present application are recited in claim 11 of copending Application No. 17/492,516.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/492,525 (Present Application)
17/492,516 (Copending Application)
Claim 1
A method for scatter correction of an image of an object, comprising: acquiring, by a radiation detector of an imaging system, data representing a plurality of scatter images of an object based upon detection of radiation that is transmitted through an imaging volume of the object; placing an aperture plate between the object and the radiation detector, the aperture plate comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; acquiring, by the radiation detector, data representing a partial scatter-free image corresponding to each scatter image, wherein each partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present, and wherein the scatter image and its corresponding partial scatter-free image are acquired under approximately the same conditions except for the presence of the aperture plate; receiving, by an analyzer comprising one or more processors, the plurality of scatter image data and corresponding partial-scatter free image data; receiving, by the analyzer, a trained scatter correction model; updating, by the analyzer, the trained scatter correction model based upon the received plurality of scatter image data and corresponding partial-scatter free image data, to yield an updated trained scatter correction model; correct, by the analyzer, at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output, by the analyzer, at least one corrected scatter image.
Claim 11
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; a moveable aperture plate positioned between the object and the radiation detector and further comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; and an analyzer including one or more processors and configured to: receive data representing at least one scatter image of the object based upon detection of radiation transmitted through an imaging volume of the object; receive data representing at least one first partial scatter-free image of the object based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in a first position; receive data representing at least one second partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in one or more second positions, different from the first position; wherein the apertures in the first position and the one or more second positions cover the area of the object captured within the at least one scattered image; generate at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data;
train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model.
Claim 6
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; and an analyzer including one or more processors and configured to: receive data representing a plurality of scatter images of an object based upon detection of radiation by the radiation source that is transmitted through an imaging volume of the object; receive data representing a partial scatter-free image corresponding to each scatter image, wherein each partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present, and wherein the scatter image and its corresponding partial scatter-free image are acquired under approximately the same conditions except for the presence of the aperture plate; receive a trained scatter correction model; update the trained scatter correction model based upon the received plurality of scatter image data and corresponding partial-scatter free image data, to yield an updated trained scatter correction model; correct at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output at least one corrected scatter image.
Claim 11
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; a moveable aperture plate positioned between the object and the radiation detector and further comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; and an analyzer including one or more processors and configured to: receive data representing at least one scatter image of the object based upon detection of radiation transmitted through an imaging volume of the object; receive data representing at least one first partial scatter-free image of the object based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in a first position; receive data representing at least one second partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in one or more second positions, different from the first position; wherein the apertures in the first position and the one or more second positions cover the area of the object captured within the at least one scattered image; generate at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data;
train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model.
Claim 11
A method for scatter correction of an image of an object, comprising: acquiring, by a radiation detector of an imaging system, data representing a plurality of scatter images of an object based upon detection of radiation that is transmitted through an imaging volume of the object; placing an aperture plate between the object and the radiation detector, the aperture plate comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; acquiring, by the radiation detector, data representing a single partial scatter-free image, wherein the single partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present;
Claim 11
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; a moveable aperture plate positioned between the object and the radiation detector and further comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; and an analyzer including one or more processors and configured to: receive data representing at least one scatter image of the object based upon detection of radiation transmitted through an imaging volume of the object; receive data representing at least one first partial scatter-free image of the object based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in a first position; receive data representing at least one second partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in one or more second positions, different from the first position; wherein the apertures in the first position and the one or more second positions cover the area of the object captured within the at least one scattered image; generate at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data;
train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model.
Claim 16
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; and an analyzer including one or more processors and configured to: receive data representing a plurality of scatter images of an object based upon detection of radiation by the radiation source that is transmitted through an imaging volume of the object; receive data representing a single partial scatter-free image, wherein the single partial scatter-free image is based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is present; receive a trained scatter correction model; update the trained scatter correction model based upon the received plurality of scatter image data and the single partial-scatter free image data, to yield an updated trained scatter correction model; correct at least one of the plurality of scatter images based upon the updated trained scatter correction model; and output at least one corrected scatter image.
Claim 11
An imaging system, comprising: a radiation source configured to emit radiation directed towards an object; a radiation detector configured to detect the emitted radiation transmitted through an imaging volume of the object; a moveable aperture plate positioned between the object and the radiation detector and further comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector; and an analyzer including one or more processors and configured to: receive data representing at least one scatter image of the object based upon detection of radiation transmitted through an imaging volume of the object; receive data representing at least one first partial scatter-free image of the object based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in a first position; receive data representing at least one second partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in one or more second positions, different from the first position; wherein the apertures in the first position and the one or more second positions cover the area of the object captured within the at least one scattered image; generate at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data;
train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model.



Allowable Subject Matter
Claims 3, 5, 8, 10, 13, 15, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts fail to teach, disclose, suggest or make obvious: the updating the trained scatter correction model comprises: for each pair of corresponding scatter image and partial scatter-free images, performing an interpolation between the output of the trained neural network model for the scatter image and the output of the trained neural network model for the partial scatter-free image; and generating the updated trained scatter correction model based upon the interpolation. 
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: updating the trained scatter correction model comprises: locally parametrizing the deconvolution PSF estimate using measurement points of respective pairs of corresponding scatter image and partial scatter-free images; and updating the deconvolution PSF estimate based upon the local parametrization.
Regarding claim 8, the prior arts fail to teach, disclose, suggest or make obvious: the updating the trained scatter correction model comprises: for each pair of corresponding scatter image and partial scatter-free images, performing an interpolation between the output of the trained neural network model for the scatter image and the output of the trained neural network model for the partial scatter-free image; and generating the updated trained scatter correction model based upon the interpolation.
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: updating the trained scatter correction model comprises: locally parametrizing the deconvolution PSF estimate using measurement points of respective pairs of corresponding scatter image and partial scatter-free images; and updating the deconvolution PSF estimate based upon the local parametrization.
Regarding claim 13, the prior arts fail to teach, disclose, suggest or make obvious: the updating the trained scatter correction model comprises: for each image pair comprising a scatter image of the plurality of scatter images and the single partial scatter-free image, performing an interpolation between the output of the trained neural network model for the scatter image and the output of the trained neural network model for the single partial scatter-free image; and generating the updated trained scatter correction model based upon the interpolation.
Regarding claim 15, the prior arts fail to teach, disclose, suggest or make obvious: updating the trained scatter correction model comprises: locally parametrizing the deconvolution PSF estimate using measurement points of respective image pairs comprising a scatter image of the plurality of scatter images and the single partial scatter-free image; and updating the deconvolution PSF estimate based upon the local parametrization.
Regarding claim 18, the prior arts fail to teach, disclose, suggest or make obvious: the updating the trained scatter correction model comprises: for each image pair comprising a scatter image of the plurality of scatter images and the single partial scatter-free image, performing an interpolation between the output of the trained neural network model for the scatter image and the output of the trained neural network model for the single partial scatter-free image; and generating the updated trained scatter correction model based upon the interpolation.
Regarding claim 20, the prior arts fail to teach, disclose, suggest or make obvious: updating the trained scatter correction model comprises: locally parametrizing the deconvolution PSF estimate using measurement points of respective image pairs comprising a scatter image of the plurality of scatter images and the single partial scatter-free image; and updating the deconvolution PSF estimate based upon the local parametrization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884